{¶ 1} The following dispositions of currently pending appeals are hereby entered based on our decision in State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.
I.
{¶ 2} Discretionary appeals are accepted in the following cases, the judgments of the courts of appeals are reversed, and the causes are remanded to the trial courts for resentencing. If propositions of law are noted, such reversals apply only to those portions of the judgments of the courts of appeals as are implicated by the applicable propositions of law:
{¶ 3} 2006-0553. State v. Hairston, Allen App. No. 1-05-46, 2006-Ohio-349, 2006 WL 213835.
{¶ 4} 2006-0554. State v. Williams, Allen App. No. 1-05-44, 2006-Ohio-348, 2006 WL 213833.
{¶ 5} 2006-0576. State v. Hanning, Licking App. No. 05 CA 52, 2006-Ohio-460, 2006 WL 257109. Accepted on Proposition of Law No. I.
{¶ 6} 2006-0581. State v. Franjonnie, Hamilton App. No. C-050356. Accepted on Proposition of Law No. I.
{¶ 7} 2006-0593. State v. Younger, Cuyahoga App. No. 86235, 2006-Ohio-296, 2006 WL 181914. Accepted on Proposition of Law No. II.
{¶ 8} 2006-0700. State v. Mockbee, Clermont App. No. CA2005-05-036, 2006-Ohio-746.
*71II.
{¶ 9} The discretionary appeal is accepted in the following case, the judgment of the court of appeals is affirmed in part and reversed in part, and the cause is remanded to the trial court for resentencing:
{¶ 10} 2006-0564. State v. Ladson, 165 Ohio App.3d 590, 2006-Ohio-451, 847 N.E.2d 491.